TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00247-CV




Ava Vercher, Appellant

v.

Walter Mortgage Company, Appellee





FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
NO. C2953, HONORABLE WILLIAM R. SAVAGE, JUDGE PRESIDING




O R D E R


                        Ava Vercher filed a motion to lower the supersedeas bond set by the trial court in this
forcible entry and detainer action.  See Tex. R. App. P. 24.4(a)(1).  Ancillary to that motion, she filed
a motion for temporary relief to prevent the issuance of a writ of possession in favor of Walter
Mortgage Company while this Court reviewed her motion.  We granted her motion for temporary
relief and stayed the trial court order of June 8, 2005, setting the amount of supersedeas and
authorizing the issuance of a writ of possession on June 21, 2005, if the supersedeas had been posted. 
Id. 24.4(c); see Vercher v. Walter Mortgage Co., No. 03-05-00247-CV, slip op. (Tex. App.—Austin
June 17, 2005, order).  We have reviewed the motion to lower supersedeas, the response, and the
record and have determined that relief should be denied.  Accordingly, the amount of the supersedeas
bond remains that set by the trial court in its June 8, 2005 order.  Appellant has twenty days from the
date of this order to post supersedeas in compliance with the trial court’s order.  The stay issued by
this Court on June 17, 2005, will dissolve on the same twentieth day if no supersedeas has been
posted; the trial court is free to issue a writ of possession at any time subsequent to that date.  We
ask that the trial court notify this Court if supersedeas is posted or if a writ of possession has been
issued.
                        It is ordered August 11, 2005.
 
 
                                                                                                                                                                                                                                    W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish